Case 21-10950-mdc       Doc 30    Filed 07/26/21 Entered 07/26/21 10:29:59             Desc Main
                                  Document     Page 1 of 1




        IN THE UNITED STATES BANKRUPTCY COURT FOR THE
               EASTERN DISTRICT OF PENNSYLVANIA

   In re: MOHAMED RASHID KONE,                   :           CHAPTER 13
          Debtor
                                                 :     BANKRUPTCY NO. 21-10950

            DEBTOR’S ANSWER TO TRUSTEE’S MOTION TO DISMISS

                  The Debtor has not delayed in prosecuting this case. An unreasonably

   excessive claim was filed by the Debtor’s mortgagee on June 7, 2021. On June 22, 2021,

   an Objection to this claim was filed. The hearing on these Objections are presently

   continued to September 2, 2021, due to the Debtor’s incipient trip to Africa and his need

   to collect his mortgage payment receipts during his prior case filing to support his claim

   Objections.

                  WHEREFORE, the Debtor requests that, if the Motion is not denied, it

   will be continued.


   Date: July 26, 2021
                                                        Attorney for Debtor

                                                        /s/DAVID A. SCHOLL
                                                        512 Hoffman Street
                                                        Philadelphia, PA. 19148
                                                        610-550-1765
